Citation Nr: 1736923	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  11-18 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on the account of being housebound.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980, with subsequent service in the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board most recently remanded these claims in October 2014 and September 2016 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran's cervical spine disability, to include degenerative arthritis, did not manifest during service or within one year of separation from service, and is not otherwise related to service.

2. The Veteran is able to perform activities of daily living independently and he is not bedridden or permanently housebound.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for SMC based on the need for regular aid and attendance of another person or on the account of being housebound have not been met.  38 U.S.C.A. 
§§ 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.

Regarding the duty to assist, the Board remanded these matters in October 2014 and September 2016 for additional development, to include the scheduling of VA examinations.  The examinations were completed in November 2014 and April 2017.  The examination reports are adequate for rating purposes as the examiners reviewed the claims file, examined the Veteran, and provided opinions supported by rationale. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current diagnoses include degenerative arthritis and disc disease of the cervical spine.  Arthritis is considered a "chronic disease" listed under 38 C.F.R. 3.309(a) and therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104 (a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for a cervical spine disability.  Service treatment records show a normal clinical evaluation of the neck in December 1976.  The Veteran did not report any neck symptoms on the accompanying report of medical history.  In December 1978, the Veteran had neck pain and reduced range of motion.  The provider noted muscle tension and that the cervical spine was within normal limits.  Another December 1978 treatment record shows complaint of pain at C2 level.  Range of motion was normal.  No injury was documented.  No additional complaints related to the neck were documented in the service treatment records.  The Veteran elected to forego a separation examination in December 1980.

Records dated during the Veteran's period of service with the Army Reserves include November 1982, November 1986, and August 1991 periodic examinations.  Each examination shows a normal evaluation of the neck.  No neck symptoms were indicated in the accompanying reports of medical history.

The medical evidence does not show cervical spine symptoms until August 2001, at which time the Veteran reported having left sided neck pain several times a day at rest or with exertion.  Per a March 2002 VA treatment record, the Veteran fell and hit his head a week earlier in February 2002.  He complained of neck pain and stiffness as well as decreased range of motion.  VA treatment records show complaints of neck pain in May 2002.  The Veteran reported that he had had pain for months.  In June 2002, a MRI of the cervical spine showed bilateral, symmetrical moderate to severe changes of spondylosis at C5-6 and C6-7.  Also found was mild disc bulging at C4-5 with shallow central, noncompressive disc protrusion.

The Veteran indicated on Social Security Administration documents that he was first treated in 2002 for severe neck and back pain secondary to a fall and stroke.

The Veteran was afforded a VA examination of his cervical spine in April 2017.  His diagnoses included degenerative arthritis and intervertebral disc syndrome (IVDS).  During the examination, the Veteran reported that he served in the Army as a physical therapist.  Afterwards, he worked as a trainer and then in rehabilitation for disabled people.  He indicated that he hurt his neck during in service while working in the clinic.  He did not report any specific accident, trauma, or injury.  He noted that his pain started to increase in 1993 or 1994.  The examiner reviewed the service treatment records and noted the December 1978 records discussed above.  The examiner also observed that subsequent physical examinations showed a normal spine examination.  The examiner noted that an August 2001 VA treatment record shows complaint of left sided neck pain and that a March 2002 record shows report of a fall, resulting in a head injury.  After review of the records, the examiner found it less likely than not that the Veteran's neck disability is related to service.  The examiner stated that the Veteran had an episode of pain in 1978, which was most likely strain, and explained that muscle strain is an injury to the muscles that can be due to overuse, trauma, or violent muscular contraction and typically will present with acute pain for 48 hours, improving within 2 weeks, and resuming normal function in about 4-6 weeks.  The examiner stated that long term, chronic pain is rare, and that the lay statements likely refer to further episodes of acute strain.  The examiner stated that in 2002, the Veteran had severe neck pain which was most likely due to skeletal issues of degenerative arthritis and stenosis.  The most common cause of these changes is microtrauma from the wear and tear of everyday living.  The most significant risk factor is increasing age, and it less likely due to neck pain noted in 1978, given the lack of noted trauma and normal radiographs during service, and of a nexus following service.

The Board has reviewed all evidence and finds that the preponderance of the evidence is against a finding of service connection for a cervical spine disability.

The medical evidence clearly shows that the Veteran has a current cervical spine disability, variously diagnosed.  With regard to in-service incurrence, the Veteran maintains that, as a physical therapist, he self-treated his pain during service and noted that physical therapists rarely documented their self-treatment or treatment administered by a fellow physical therapist.  As a layperson and in his capacity as a physical therapy specialist, the Veteran is competent to report experiencing neck pain in service and is also competent to report that he self-treated his pain during service.  The Board has no reason to doubt the credibility of those statements.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, the service treatment records show a diagnosis of muscle tension during service.  However, the records do not show degenerative changes or IVDS during service and the Veteran does not have the medical training necessary to render a medical diagnosis.  In so finding, the Board considered his physical therapy training and the article from Baylor University reflecting that Army physical therapists were considered "physician extenders."  Significantly however, the disability at issue here involves the spine, musculoskeletal, and neurologic systems, and the Veteran is not shown possess the requisite medical training and/or expertise to competently render a medical diagnosis.  

In addition, clinical evaluations and reports of medical history in November 1982, November 1986, and August 1991 were completely negative for any cervical spine abnormalities.  Importantly, these reports of medical history and reports of medical examinations are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  The reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

In fact, there are no documented cervical spine conditions until the Veteran sought treatment in August 2001 for pain.  Thus, the first medical evidence reflecting the Veteran's cervical spine disability is not shown in the record until 2001, which is almost 21 years after his discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The record also reflects that the first diagnostic evidence of degenerative change in the cervical spine is not documented in the record until June 2002.  At that time, the MRI showed spondylosis and mild disc bulging.

Based on the foregoing, the preponderance of the evidence does not show that symptoms of a neck disability were continuous since service for a finding that the Veteran's arthritis manifested to a compensable degree during the first post-service year.  The evidence also does not show manifestations of arthritis in the neck to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

As to the etiology of the Veteran's cervical spine disability, the record contains an April 2017 VA opinion and the Veteran's statements.  On review, the Board finds that the weight of the evidence demonstrates that the current cervical spine disability, which first manifested many years after service, was not caused by any in-service event, including the diagnosis of muscle tension in December 1978.  The April 2017 examiner, a physician, determined that it is less likely than not that the Veteran's current cervical spine disorder is related to his active service.  The examiner found no injury and the Veteran did not report a specific injury or trauma to the neck during service.  The examiner summarized the evidence and noted that the episode of pain in 1978 was most likely muscle strain, which typically resolves within 4-6 weeks.  The examiner pointed out that subsequent periodic examinations showed normal clinical examinations of the neck and indicated that long term, chronic pain is rare.  The examiner stated that in 2002, the Veteran had severe neck pain which was most likely due to skeletal issues of degenerative arthritis and stenosis.  The most common cause of these changes is microtrauma from the wear and tear of everyday living.  The most significant risk factor is increasing age, and it less likely due to neck pain noted in 1978, given the lack of noted trauma and normal radiographs during service, and of a nexus following service.

The Board also considered the etiology statements provided by the Veteran himself.  As stated, he is competent to report his observable neck symptoms, but he is not necessarily competent to offer a competent medical opinion relating his disability to service.  Notably, the claimed disability at issue involves the cervical spine, musculoskeletal, and neurologic systems and the Veteran is not shown possess the requisite medical training and/or expertise to competently render an opinion as to etiology of his current cervical spine disability, even considering his training in physical therapy.  Significantly, the question of whether his current disability is related to service is a complex medical question requiring the requisite medical training and/or expertise.  Because the evidence does not indicate that the Veteran has such medical training, he is not competent to relate his current cervical spine disability to service.  Even assuming the Board was to find the Veteran competent to opine as to the nature of his disability, the Board finds that the April 2017 VA examiner's opinion is more probative, as the examiner is a doctor and provided an opinion supported by rationale.  The Board therefore concludes that the Veteran's opinions as to etiology are outweighed by the probative value of the April 2017 VA opinion.

For these reasons, the Board concludes that the record contains no probative evidence establishing a relationship between the Veteran's current cervical spine disability and his active service. 

In summary, the evidence of record does not rise to the level of equipoise that his current cervical spine disability is related to service, and therefore the claim must be denied.  Rather, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  Service connection for a cervical spine disability must be denied.

III. SMC

The Veteran seeks SMC based on the need for regular aid and attendance of another person or on the account of housebound status.  SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).  

Increased compensation at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless as the result of service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  To establish a need for regular aid and attendance, the veteran must, as a result of service-connected disability, (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  Id.

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a) (2016). 

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id.  

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.

For the purposes of SMC, TDIU satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App.at 293.  TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Regarding SMC based on aid and attendance, the Veteran does not have a service-connected disability that affects his vision and he is not a patient in a nursing home.  38 C.F.R. § 3.350(b).  Thus, the question is whether he has a factual need for aid and attendance.  

Regarding SMC at the housebound rate, the Veteran does not have a single service-connected disability rated as total and an additional service-connected disability or disabilities independently ratable at 60 percent or more.  Thus, the question is whether his service-connected disabilities have rendered him permanently housebound.

From August 2009, the Veteran was service connected only for nephrolithiasis.  From November 24, 2013, he was also service connected for bilateral hearing loss and tinnitus.  As of September 17, 2015, he was service connected for major depression with anxiety, and finally since March 9, 2016, he was service connected for a scar associated with nephrolithiasis.  None of these service-connected disabilities singularly or combined have resulted in a factual need for aid and attendance or caused the Veteran to be permanently housebound.

An August 2009 VA genitourinary examination shows he got up once a night to urinate and voided about six to eight times a day.  No other symptoms were reported related to the nephrolithiasis.  In October 2015, the examiner found that the kidney condition did not impact the Veteran's ability to work.  The VA examiners did not indicate, and the evidence does not otherwise show, that the nephrolithiasis or residual scar have resulted in a factual need for aid and attendance or have caused the Veteran to be permanently housebound.

The August 2014 VA audiology examination shows the Veteran's hearing loss and tinnitus caused difficulty hearing.  In October 2015, he reported to the examiner that he was still hard of hearing and had to turn up the radio and television.  He said his tinnitus was bad at times, rating an 8 or 9 on a scale of 1 to 10.  In April 2016, the Veteran reported that he was unable to hear and had to read lips all the time.  His tinnitus caused problems sleeping.  While impacting the Veteran's daily life, the VA examiners did not find, and the evidence does not otherwise show, that the Veteran's hearing loss and tinnitus have resulted in a factual need for aid and attendance or have caused him to be permanently housebound.

The December 2015 VA mental health examination shows major depression, recurrent and moderate, with anxious distress.  The condition caused occupational and social impairment in most areas; however, the examiner did not find that the Veteran was unable to perform his activities of daily living or find that the condition resulted in a factual need for aid and attendance or caused the Veteran to be permanently housebound.

The Veteran had a VA examination for aid and attendance in March 2016.  The examiner reviewed the claims file and examined the Veteran.  The examiner stated that the Veteran is not permanently bedridden or hospitalized.  He is able to travel beyond his current domicile and can walk up to a few hundred yards with a cane or walker.  He uses a cane, walker and/or an electric wheelchair for ambulation.  The Veteran indicated that he drives in his neighborhood but traveled to his appointment in a private vehicle with a friend.  He reported that his daily activities include getting out of bed, drinking coffee, watching the news, watching his wife prepare food, sitting outside on the porch, and feeding the fish in his pond.  

Regarding his ability to protect himself from daily hazards, the Veteran reported occasional mild memory loss and occasional imbalance that affects his ability to ambulate.  The examiner found no other body parts or system impairments that affect the ability of the Veteran to protect himself from the daily environment.  The examiner stated that he can perform all self-care functions.  His best corrected vision is not worse than 5/200 in both eyes.  The examiner noted the Veteran's cervical and lumbar spine disabilities, which caused slightly decreased range of motion, and indicated that the Veteran has muscle weakness of the lower extremities.  The Veteran also has abnormal weight bearing, propulsion, and balance due to lower back pain and left lumbar radiculopathy.  The examiner stated that the Veteran is competent to handle his finances and that while records show "dementia," the diagnosis has not been confirmed by testing.

In the comments, the examiner documented the Veteran's report that his wife has Alzheimer's and that he is her primary caregiver.  He reported that his granddaughter and neighbor help around the house and yard.  He goes grocery shopping with his neighbor.  He plays guitar as a hobby.  The examiner concluded that since the Veteran reported that he can perform all activities of daily living independently, he does not meet the criteria for aid and attendance.

The Board also considered the letter from the Veteran's chiropractor, G.J.P., dated August 2013.  He indicated that it was his understanding that the Veteran was confined to his wheelchair and bed, and required a home health aide to assist with routine activities of daily living.  However, G.J.P. did not indicate that the Veteran's condition was due to service-connected disabilities.

Also of record is a letter from Dr. R.A.F., dated April 2010, in which he states that the Veteran suffered a stroke in February 2010 and is unable to care for himself, even in the most minor ways.  He stated that the Veteran was unable to drive and was dependent on others.  Unfortunately, the Veteran is not service connected for residuals of a stroke.  Moreover, as noted above, the Veteran can perform activities of daily living and drive.

The Board has considered all of the evidence; however, it does not show that the Veteran's service-connected disabilities render him so helpless as to be in need of aid and attendance per 38 C.F.R. § 3.352(a) or cause him to be permanently housebound per 38 C.F.R. § 3.350(i).  The Veteran reported to the March 2016 VA examiner that he can perform all activities of daily living independently.  He also reported that he still drives around his neighborhood and goes grocery shopping with help of his neighbors.  The examiner specifically found that he was not bedridden or housebound.

Based upon the above observations, the Board finds that the most probative evidence of record shows that the Veteran does not require care or assistance on a regular basis due to his service-connected disabilities, either with the activities of daily living or to protect himself from hazards or dangers incident to his daily environment.  The record also does not show the Veteran is bedridden or housebound due to service-connected disabilities.  This has been the case at all times during the pendency of the appeal.  Therefore, the claim for special monthly compensation based on the need for aid and attendance or on the account of being housebound is denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


ORDER

Service connection for a cervical spine disability is denied.

Entitlement to SMC based on the need for regular aid and attendance of another person or on the account of being housebound is denied.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


